United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
WARFARE CENTER AIRCRAFT DIVISION,
Lakehurst, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1036
Issued: December 22, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 16, 2020 appellant, through counsel, filed a timely appeal from a February 3,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that, following the February 3, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish disability from work
beginning February 18, 2019 causally related to his accepted March 7, 2016 employment injury.
FACTUAL HISTORY
On March 9, 2016 appellant, then a 56-year-old aircraft launching and arresting gear
mechanic, filed a traumatic injury claim (Form CA-1) alleging that on March 7, 2016 he sustained
multiple facial fractures, cuts, and contusions while in the performance of duty when he was struck
by the lid of a shipping box that exploded. He stopped work on March 7, 2016. OWCP accepted
the claim for an unspecified closed fracture of facial bones. It subsequently expanded acceptance
of the claim to include a closed fracture of nasal bones, a closed fracture of other specified skull
and facial bones (septum), bilateral tinnitus, and chronic post-traumatic stress disorder (PTSD).
OWCP paid appellant wage-loss compensation on the supplemental rolls from April 21 through
June 3, 2017.4
In a claim for compensation (Form CA-7) dated February 7, 2018, the employing
establishment advised that appellant had resumed limited-duty work on July 3, 2017
In a report dated January 10, 2019, Dr. Karim Ghobrial-Sedky, a Board-certified
psychiatrist, related that he and his colleagues had been treating appellant for depression, anxiety,
and PTSD following a March 7, 2016 employment injury. He advised that appellant had continued
nightmares, PTSD, loss of sleep, depression. Dr. Ghobrial-Sedky related, “[Appellant] has been
complaining of chest pains and nausea in the morning from going to work and has been stressed
by the situation.” He recommended that he stop work due to his increased symptoms and “go on
worker[s’] compensation.”
On March 14, 2019 appellant filed a Form CA-7 claiming disability for the period
February 18 through March 1, 2019.
In a March 21, 2019 development letter, OWCP requested that appellant submit a
comprehensive report from his treating physician supported by objective findings explaining how
his condition had worsened such that he was unable to work beginning February 18, 2018. It
afforded him 30 days to submit the requested information.
Appellant continued to file CA-7 forms requesting wage-loss compensation for disability.
In a report dated April 18, 2019, Dr. Ghobrial-Sedky noted that on March 7, 2016 a plastic
container filled with flammable aerosol cans, propane, and metal pipes had exploded, injuring
3

5 U.S.C. § 8101 et seq.

4
By decision dated March 6, 2018, OWCP granted appellant a schedule award for four percent binaural hearing
loss. The period of the award ran for eight weeks from January 3 to February 27, 2018.

2

appellant and a coworker. Appellant had been admitted for three days to the hospital and
underwent nasal and sinus surgeries. Dr. Ghobrial-Sedky discussed his diagnosis of depression
and chronic PTSD due to the trauma. He related that appellant had continued nightmares,
insomnia, and panic attacks affecting his physical recovery subsequent to resuming work on
July 3, 2017. Dr. Ghobrial-Sedky noted that he had been moved from the work location where the
incident had occurred, but was told that the move was temporary. Appellant related that his PTSD
had worsened when he visited his former work location and a manager forced him to leave.
Dr. Ghobrial-Sedky related “He reports PTSD related to going back to his old job. He also has
anxiety related to the uncertainty of the future.” Dr. Ghobrial-Sedky recommended a review of
appellant’s records to better understand the extent of his injuries and possible neuropsychological
testing for memory and cognitive issues. He found that appellant could not return to his work
location due to PTSD and depression.
By decision dated June 19, 2019, OWCP denied appellant’s claim for wage-loss
compensation beginning February 18, 2019 and continuing.
In a report dated October 7, 2019, Dr. Sara A. Epstein, a Board-certified psychiatrist,
discussed appellant’s history of an injury on March 7, 2016 when hazardous materials exploded.
She noted that he had been relocated to another worksite, but not provided with a desk or a place
to sit. Appellant had to tell his supervisor if he left the room even for the bathroom. He had
returned to his prior work location, but his supervisor made him leave. Dr. Epstein diagnosed
PTSD, major depression, status post facial trauma with multiple surgeries, carpal tunnel syndrome,
bilateral hernias, and tinnitus. She opined that appellant could not work at the location where the
explosion occurred to prevent an aggravation of PTSD. Dr. Epstein advised that he was unable to
currently work due to his preoccupation with past trauma, depression, weight loss, fatigue,
difficulty concentrating, slowness of thought, and feelings of worthlessness.
Regarding his PTSD, Dr. Epstein noted that, in March 2017, the physicians treating
appellant for his physical injuries had released him to resume work, but that his mental health
providers had found that he could not travel or work where the injury had occurred. Management
had provided him with conflicting information about who should handle his reasonable
accommodation claim. Appellant was told that there were no positions available for him and
“literally pushed out of a retirement luncheon” at his old work location. In August 2018, he had
been released to resume work at his old work location. In December 2018, appellant had declined
an offer of a voluntary separation. In January 2019, his physician recommended that he receive
workers’ compensation benefits as his condition was “escalating.” Dr. Epstein related that, due to
“all the conflicting reports and opinions, claimant felt overwhelmed, confused about who was
right, and even more hypervigilant than after the explosion, in that he felt an urgent need to be on
top of everyone’s actions in his case all the time, lest he lose everything.”
Dr. Epstein opined that appellant’s feelings of worthlessness had increased since he was
transferred to another location without a desk and “being forcibly barred from a friend’s retirement
luncheon….” She listed incidents that had occurred with management from June 2017 to
February 2019. Dr. Epstein related that appellant had “spent the better part of two years in an
office where he had no desk, with no assignments, then told he had to get out -- which effectively
destroyed such little self-esteem as he had left.” She noted that appellant feelings of depression
and worthlessness “began after his injury [of] March 2016, increased as the powers that be
somehow could not find him any form of employment and went on to walk him toward
3

retirement/separation…. To him, it appears he was punished for sustaining a serious injury.”
Dr. Epstein opined that appellant was totally disabled from employment.
On January 14, 2020 counsel requested reconsideration.
By decision dated February 3, 2020, OWCP denied modification of its June 19, 2019
decision. It found that Dr. Epstein had attributed his condition to intervening incidents and
administrative matters rather than the March 7, 2016 employment injury.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness.5 Recurrence of disability also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his established physical limitations.6
A recurrence should be reported on Form CA-2a if that recurrence causes the employee to
lose time from work and incur a wage loss, or if the employee experiences a renewed need for
treatment after previously being released from care.7 However, a notice of recurrence should not
be filed when a new injury, new occupational disease, or new event contributing to an already
existing occupational disease has occurred.8 In these instances, the employee should file Form
CA-1 or CA-2.9
The Federal (FECA) Procedure Manual provides additional guidance as to when a Form
CA-2a should be filed. OWCP’s procedures provide in relevant part that a recurrence of disability
does not include a work stoppage caused by “[a] condition which results from a new injury, even
if it involves the same area of the body previously injured, or by renewed exposure to the causative
agent of a previously suffered occupational disease.”10 If a new work-related injury or exposure
occurs, Form CA-1 or CA-2 should be completed accordingly.11
When an injury arises in the course of employment, every natural consequence that flows
from that injury likewise arises out of the employment, unless it is the result of an independent

5

20 C.F.R. § 10.5(x).

6

Id.

7

Id. at § 10.104(a).

8

Id.

9

Id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3c(5) (June 2013).

11

Id.

4

intervening cause attributable to the claimant’s own intentional misconduct.12 Thus, a subsequent
injury, be it an aggravation of the original injury or a new and distinct injury, is compensable if it
is the direct and natural result of a compensable primary injury.13
The Board has recognized PTSD as a compensable consequential injury under
circumstances where a certain triggering event has been medically demonstrated to have caused a
reawakening or exacerbation of PTSD symptoms.14
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP paid appellant wage-loss compensation for disability from April 21 through June 3,
2017 due to his accepted March 7, 2016 employment injury. Appellant returned to full-time
modified employment on July 3, 2017. He stopped work and filed claims for compensation
beginning February 18, 2019 due to a worsening of his accepted PTSD. OWCP denied appellant’s
claims, finding that the medical evidence had attributed his condition to intervening incidents that
had occurred subsequent to the March 7, 2016 employment injury and to administrative matters
unrelated to the accepted employment injury.
On April 18, 2019 Dr. Ghobrial-Sedky discussed appellant’s history of an injury on
March 7, 2016 when a container exploded. He diagnosed depression and chronic PTSD due to the
accepted employment injury. Dr. Ghobrial-Sedky advised that appellant’s PTSD had increased
after he visited his former work location and a manger instructed him to leave. Appellant was also
told that his move from the work location where the incident occurred was temporary and that he
would be returned to his former workplace. Dr. Ghobrial-Sedky found that appellant could not
return to his work location due to his PTSD.
In an October 7, 2019 report, Dr. Epstein reviewed appellant’s history of injury. She found
that he was currently unable to work due to his preoccupation with the trauma from the
employment injury, depression, and feelings of worthlessness. Dr. Epstein’s diagnoses included
PTSD and major depression. She noted that appellant’s condition had worsened when he returned
to his prior work location for a retirement luncheon, but was forced to leave. Dr. Epstein advised
that he had worked for two years without a desk or assignments, and that being told to leave had
increased his sense of worthlessness.
Both Dr. Ghobrial-Sedky and Dr. Epstein found that appellant’s PTSD had worsened after
he had returned to the work location where the employment-related March 7, 2016 explosion had
occurred, but was instructed to leave by the employing establishment. As noted, the Board has
recognized PTSD as a potential compensable consequential injury under circumstances where a
certain triggering event has been medically demonstrated to have caused a reawakening or
12

See C.H., Docket No. 20-0228 (issued October 7, 2020); Mary Poller, 55 ECAB 483, 487 (2004).

13

See C.W., Docket No. 19-1747 (issued September 2, 2020); Susanne W. Underwood (Randall L. Underwood),
53 ECAB 139 (2001).
14

See B.I., Docket No. 18-0253 (issued August 2, 2018); P.H., Docket No. 15-0482 (issued August 4, 2015).

5

exacerbation of PTSD symptoms.15 The Board has further held that, in cases involving a diagnosis
of PTSD, the provisions of Chapter 2.1500.3c(5) of OWCP’s procedures requiring the filing of a
new claim with exposure to new work factors will not always be applicable.16 OWCP, however,
has not adjudicated whether appellant sustained a consequential injury through an exacerbation of
his accepted PTSD. The Board, therefore, finds that the case must be remanded for OWCP to
evaluate the medical evidence to determine if he sustained a consequential condition resulting from
his March 7, 2016 employment injury and whether such a condition caused disability on or after
February 18, 2019.17 After such further development as deemed necessary, it shall issue a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 3, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: December 22, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

See id.

16

See supra note 14.

17

C.W., Docket Nos. 18-1764 and 19-0709 (issued August 27, 2020).

6

